CARROLL, Judge.
The state has appealed from an order of the criminal court of record of Dade County, in a narcotic possession case, suppressing certain evidence found upon search of the defendant’s automobile. We find error, and reverse.
The appellee was arrested by a police officer of Dade County for a traffic violation of a character which required the posting of bond. The defendant was placed in a police car for transportation to the police station. Before impounding his automobile, the police made an inventory search thereof. The search revealed two disposable syringes and a bottle containing pills and capsules which, upon subsequent analysis, were determined to be contraband in the form of narcotics, for illegal possession of which the defendant was then charged by information. The trial court was of the opinion that the evidence was obtained by illegal search and seizure. We hold that ruling was error, on authority of Gagnon v. State, Fla.App.1968, 212 So.2d 337; Knight v. State, Fla.App.1968, 212 So.2d 900; and Godbee v. State, Fla.App. 1969, 224 So.2d 441. Whereupon the order appealed from is reversed and the cause is remanded for further proceedings.
Reversed and remanded.